Citation Nr: 1447664	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from August 12, 2011.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The Veteran served on active duty from October 1950 to September 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The preponderance of the competent and probative evidence of record demonstrates that for the period beginning August 12, 2011, the Veteran's service-connected PTSD does not prevent him from securing and following substantially gainful employment.  



CONCLUSION OF LAW

For the period beginning August 12, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2013 letter satisfied the duty to notify provisions with respect to entitlement to TDIU.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The evidence associated with the claim file includes VA and private treatment records, VA examination reports, and hearing testimony.

The Veteran's service records were not obtained as the National Personnel Records Center (NPRC) reported in January 2008 that these records were "fire-related."  This is the term commonly used to refer to records which were destroyed during an accidental fire at the NPRC in 1973.  The Veteran was informed of the unavailability of these records in an October 2008 letter.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that while these records could possibly be helpful in understanding the history of the Veteran's PTSD, they would not be relevant to determining if the Veteran's service-connected disability precludes obtaining and maintaining substantially gainful employment more than 50 years after discharge from active duty service.

VA opinions were obtained in August 2011, April 2013, June 2014 and in July 2014; the record does not reflect that these opinions were inadequate for rating purposes.  The opinions reflect review of the claim file, and the rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran asserts that he cannot work due to his service-connected PTSD.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.

Vet Center records dated in 2011 show the Veteran was depressed and receiving counseling for PTSD.  The records reflect the Veteran's employment history of being a carpenter by trade.  There are no opinions that specifically address the Veteran's employability in the context of the service-connected PTSD.  

At a VA examination in August 2011 an examiner indicated that the Veteran's PTSD symptoms caused difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or in a worklike setting.  The examiner further commented that the Veteran's symptoms were severe and significantly impacted his quality of life resulting in significant isolation and unproductive use of leisure time.  The examiner stopped short of providing a specific opinion as to whether the service-connected PTSD, alone, precluded the Veteran from obtaining or maintaining substantially gainful employment.

In April 2013, a VA examiner opined that the Veteran's PTSD does not preclude employment, and there is no evidence to support the fact that his symptoms would render him unable to maintain substantial gainful employment.  In reaching this conclusion, the examiner noted that the Veteran had worked his entire life as a union carpenter, retiring at age 65.  He did not report any significant occupational impairment during his work history.  The examiner further explained that the while the Veteran's PTSD results in anxiety-related symptoms, some sleep related impairment, and other symptoms of hypervigilance and social avoidance; he was able to maintain gainful employment until he retired, and the current symptoms noted during the examinations of 2009 and 2011 respectively would have been insufficient to impact to the extent where they would have prevented employment.  

On VA examination in June 2014, the Veteran reported that after the military he worked in construction and retired over 15 years ago.  He stated that he retired early than expected because the construction noises (jackhammers) would remind him of explosions that would trigger flashbacks of his deployment to Korea.  He also reported that the noises would trigger nightmares and his screams during the night would scare his children.  However, the examiner noted that this was inconsistent with the history reported during the Veteran's initial VA examination in September 2009, where it was indicated that he was a union carpenter and retired at 65; subsequent VA examinations indicate that the PTSD did not impact his ability to work. 

The examiner opined that the Veteran's PTSD alone would not significantly impact his ability to maintain employment.  The examiner explained that the subjectively-reported severe PTSD symptoms such as hypervigilance, distrust and suspiciousness of others, social isolation, anxiety, flashbacks, and loss of interest and motivation could potentially negatively impact his ability to maintain steady employment.  However, he was observed to be friendly and sociable with this provider and the diverse staff at the VA hospital, which is contrary to his report of distrust and suspiciousness of others.  The examiner also noted that the Veteran's social interactions were judged to be appropriate, attention/concentration appeared fair (he stated that he enjoys reading the newspaper daily), and his understanding/memory appeared intact although he did appear to have low-frustration tolerance, anxiety, and worry that may impact his ability to perform in some work settings. 

In July 2014, the VA examiner who conducted the examination in June 2014 opined that the Veteran's PTSD symptoms and functional impairment limitations would not preclude productive employment in a setting where he could work independently with a semi-structured routine.  The examiner noted that the Veteran is likely to have difficulty in a setting that would require complex decision-making, in a fast-paced setting, and in a loud environment (unexpected noises, heavy machinery) such as construction.  

At a hearing held in May 2011, the Veteran testified reported that he had worked as a union carpenter for the last 50 years 

At a hearing held in March 2014 the Veteran testified that he was always depressed, has significant nightmares and lives in a neighborhood where there is a level of violence that tends to exacerbate his nightmares and anxiety.  He also testified that he tends to isolate himself, although he maintains a relationship with his children.  He asserted that these symptoms prevent him from being able to obtain and maintain substantially gainful employment.  He was unable to recall whether he had applied for disability benefits from the Social Security Administration, but to his best recollection; he had not.  He also reported that he had retired from his last position due to his age, not because of a disability.  

Service connection for PTSD was granted in an October 2009 rating decision.  An initial rating of 50 percent was assigned effective July 17, 2008.  In a June 2012 rating decision, the RO increased the disability evaluation to 70 percent effective August 12, 2011.

In the prior decision issued in May 2014, the Board denied entitlement to a TDIU for the period prior to August 12, 2011.  Therefore, the only issue remaining on appeal, and which is discussed below, is entitlement to a TDIU for the appeal period after August 12, 2011.

The Veteran asserts that he cannot work due to his service-connected PTSD.  This is his only service-connected disability and it is rated as 70 percent disabling from August 12, 2011.  He therefore meets the schedular TDIU requirements as of August 12, 2011.  38 C.F.R. § 4.16(a).

Although the Veteran meets the schedular TDIU requirements as of August 12, 2011, a TDIU is not warranted.  The Board acknowledges that the Veteran exhibits some occupational impairment due to his service-connected PTSD, as evidenced by his 70 percent rating, but upon review of the evidence, such impairment is adequately reflected in the 70 percent disability evaluation he currently receives.  

The Board has carefully and sympathetically considered the Veteran's assertion that he is unable to work due to his PTSD; however, the Board finds the Veteran's lay assertions are outweighed by the more probative VA opinions as the opinions were based on clinical evaluations, a review of the medical history and cogent rationales.  All of the VA medical opinions obtained in this case indicate that the Veteran's service-connected PTSD does not render him unable to obtain and/or maintain substantial gainful employment and there are no contrary medical opinions of record.  

The Veteran's own testimony lends further support to the Board's conclusion that the service-connected PTSD does not preclude employment.  As indicated, he testified in March 2014 that he does not receive SSA disability benefits and that he retired from his last place of employment because of his age.  

While the Board is sympathetic to the Veteran's claim, and is also grateful for his honorable service, the highly persuasive and competent medical evidence does not show he is unable to secure or maintain substantially gainful employment due to his service-connected PTSD.  

As the preponderance of the evidence is against the claim for a TDIU from August 12, 2011; the claim is denied.  See generally Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).   


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


